Citation Nr: 1124913	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-39 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for collapsed lung lobe with low blood oxygen, including as due to herbicide exposure. 

2.  Entitlement to service connection for pneumonia (also claimed as pulmonary nodules). 

3.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas VARO. The benefits sought on appeal were each denied by an April 2009 rating decision.  The July 2009 rating decision on appeal readjudicated the matters following submission additional evidence.


FINDINGS OF FACT

1.  A lung disorder, to include collapsed lobe with low blood oxygen, was not manifested in service and is not shown to be related to the Veteran's service, to include as due to herbicide exposure.

2.  Pneumonia and/or pulmonary nodules were not manifested in service, and are not shown to be related to the Veteran's service.

3.  Hepatitis C was not manifested in service and is not shown to be related to the Veteran's service or to any risk factor therein.


CONCLUSIONS OF LAW

1.  Service connection for a lung disorder is not warranted.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for pneumonia/pulmonary nodules is not warranted.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Service connection for hepatitis C is not warranted.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  January 2009 and March 2009 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no medical evidence whatsoever that there may be a nexus between the Veteran's lung disorder, pneumonia, and/or hepatitis C and his service.  There is no medical evidence that suggests a nexus, and no evidence that the disabilities became manifest in service with continuity of symptomatology (since the Veteran states that he did not have symptoms of any of the claimed disabilities during service).  Therefore, examinations to secure a nexus opinion regarding the claimed disabilities are not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era, due to presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); collapsed lung lobes with low blood oxygen are not listed.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Collapsed lung lobe with low blood oxygen, and Pneumonia/pulmonary nodules

The Veteran contends that he has pulmonary/respiratory disabilities due to herbicide exposure in Vietnam.  He has also contended that the disabilities are due to exposure to burning fuel, human waste as a part of latrine duty, dust from helicopters, military gas, smoke grenades, burning coal in Germany, and/or tobacco use.

The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam Era; it is not in dispute that he may have been exposed to herbicides/Agent Orange in the course of such service.  However, his STRs are silent for any complaint, finding, treatment, or diagnosis relating to any chronic lung disorder manifested by low blood oxygen, or pneumonia.  On September 1966 STR, the Veteran complained of a cold and a cough; it was noted that he slept under air conditioners and had an "irritating" throat with nasal congestion; no diagnosis was given.  In a March 1969 STR, the Veteran was noted to have had an upper respiratory infection with a thin watery rhinorrhea and productive cough of whitish mucus; a history of tuberculosis in the family was noted; no diagnosis was given.  On June 1969 separation examination, the Veteran denied any history of asthma, shortness of breath, pain or pressure in the chest, or chronic cough; his lungs and chest were normal on clinical evaluation.

The Veteran's service records (including STRs and service personnel records) are silent for any complaints related to exposure to burning fuel, human waste, dust from helicopters, military gas, or smoke grenades.  Given public general knowledge regarding circumstances of service in Vietnam, it may be conceded that he was exposed to the environmental hazards alleged,.

Postservice medical evidence includes VA treatment records showing treatment for a tobacco use disorder, pulmonary nodules found on X-ray, pneumonia, and chronic obstructive pulmonary disease (COPD), for which the Veteran receives home oxygen.  

On June 2005 VA treatment, the Veteran was evaluated for partial right middle lobe (RML) collapse; he had undergone a bronchoscopy the previous month for airway inspection to rule out endobronchial mass, and a narrowing of the RML orifice was noted with mild erythema and narrowing notably worse in the lateral segment than the medial segment.

On September 2005 VA treatment, the assessments included tobacco abuse (with a notation that the Veteran stopped smoking in 2003) and COPD.  Pulmonary function testing (PFT) in March 2005 had revealed FEV1 of 43 percent and FEV1/FVC of 40.  He was on home oxygen.

April 2006 PFTs found FEV1/FVC of 40 percent and FEV1 of 43 percent.

A May 2007 VA treatment record notes the Veteran had an Albuterol inhaler prescribed "to open airways" as well as Montelukast for asthma; he reported he quit all tobacco use in 2000.  

In January 2009, the Veteran was hospitalized for pneumonia.  A March 2009 bronchoscopy was negative for any endobronchial lesions.  An April 2009 VA emergency treatment record indicates the Veteran complained of shortness of breath, coughing up blood, and fever since the previous day; respirations were regular.  He was placed on oxygen and reported being on home oxygen as well.  

A July 2009 VA treatment record notes that, the Veteran reported a history of COPD and chronic bronchitis with flare-ups a couple of times per year; the assessments included acute bronchitis, COPD/emphysema, asthma, and allergic rhinitis.  

On August 2009 VA treatment, the Veteran reported having chronic COPD and several bouts of pneumonia, and was using oxygen continuously.  August 2009 chest X-rays revealed COPD with irregular infiltrates in the posterior inferior right lower lobe with associated small right pleural effusion; pneumonia was cited as a possibility but a diffuse infiltrative tumor could not be excluded.  

A January 2010 CT scan revealed stable appearing (since a previous examination) findings within the lungs.  It was noted that linear densities in the lower lobes may reflect areas of atelectasis or scarring.  There was a stable right lung base pleural based nodule since a previous CT scan of the thorax in July 2008.  There was a soft tissue subcutaneous nodule of the mid-left lateral hemithorax of uncertain etiology that appeared stable in size since the July 2008 CT scan.

On April 2010 VA treatment, the assessments included acute bronchitis and COPD.  On June 2010 VA treatment, pulmonary function testing showed FVC of 3.86, FEV1 of 1.37, and FEV1/FVC of 35.  Chest X-rays revealed COPD with blunting of the posterior costophrenic angles suggesting old pleural reaction or small pleural effusion.  Accentuation of the major fissures was noted bilaterally.  A CT scan of the thorax (without contrast) revealed stable-appearing (since a comparison examination) findings within the lungs; linear densities in the lower lobes were considered to possibly reflect areas of atelectasis or scarring.  There was a stable right lung base pleural based nodule since [a prior] July 2008 CT scan of the thorax.

There is no evidence that a lung, pulmonary, or respiratory disorder of any kind was manifested during active duty service; by his own report, the Veteran had no symptoms of any of the disabilities on appeal during service (see Veteran's September 2010 statement in support of substantive appeal).  Consequently, service connection for the claimed pulmonary/respiratory disabilities on the basis that any became manifest during service and persisted is not warranted.  

Inasmuch as collapsed lung lobe with low blood oxygen is not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for the lung disability as due to Agent Orange exposure is not warranted.  

Consequently, to establish service connection for his lung disorder and pneumonia, the Veteran must affirmatively show that the diseases are indeed related to his active duty service.  See Combee v. Brown, 34 F 3d at 1043 (Fed Cir. 1994).  The record, including VA treatment records, shows the Veteran has received treatment for bronchitis, COPD/emphysema, asthma, and pneumonia.  It is not in dispute that he has been treated for such disabilities.  However, the evidence indicates that the chronic pulmonary/respiratory disabilities were first manifested in 2005 (approximately 36 years postservice).  The U. S. Court of Appeals for the Federal Circuit has held that a lengthy time interval between service and the initial post-service manifestation of a disability for which service connection is sought is, of itself, a factor for consideration against a claim of service connection.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (where service connection was sought on the basis that a pre-existing disability was aggravated by service).

The Veteran appears to premise his theory of entitlement on the fact that he developed pulmonary/respiratory disorders several years after service due to exposure to Agent Orange, burning fuel, human waste, dust from helicopters, military gas, smoke grenades, burning coal in Germany, and/or tobacco use.  This reasoning is simply too tenuous to support a finding of a nexus between the Veteran's service and his pulmonary/respiratory disorders which appeared over 30 years thereafter.  [The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).]  The matter of a nexus between a disability such as a lung disorder and a remote exposure to an environmental hazard is (in the absence of continuity of symptomatology) a complex medical question that is beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, competent medical evidence is required to establish such a nexus.  The Veteran has not presented any competent medical evidence in support of his theories of entitlement, no medical opinion or treatise evidence his allegation of a nexus between the cited environmental factors and the claimed disabilities.   

Finally, to the extent that the Veteran's current lung disease is due to his use of tobacco products, the Board notes that for claims filed after June 9, 1998, as here, governing law (38 U.S.C.A. § 1103) specifically prohibits service connection for a disability on the basis that it resulted from the use of tobacco products in service.

In light of the foregoing, the Board finds that the preponderance of the evidence is against these claims, and that service connection for a collapsed lung lobe with low blood oxygen, and for pneumonia or pulmonary nodules, is not warranted.  

Hepatitis C

There is no objective evidence that hepatitis C, or any other liver disability, was diagnosed or manifested in service.  The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to hepatitis C.  On June 1969 separation examination, the Veteran denied any history of stomach, liver or intestinal trouble, jaundice, or drug or narcotic habit.  

Furthermore, the Board notes that the service records do not show any known risk factors (e.g., organ transplant, blood transfusions, hemodialysis, IV drug use or intranasal cocaine use, high risk sexual activity, tattoos, body piercing, etc.) for hepatitis C.  The Veteran had no tattoos at enlistment or separation.

The postservice medical evidence includes VA treatment records first showing a history of abnormal liver function testing in September 2005.   On September 2004 VA treatment record, the Veteran reported no risk factors for hepatitis C.  On July 2009 VA treatment, hepatitis C was included in the assessment list.  An August 2009 VA treatment record discussed treatment for hepatitis C; it was noted that the Veteran was not a liver transplant candidate.

In a May 2010 statement, the Veteran asserted that he was exposed to blood in a field hospital at the time of his left hand injury.  He also related that he had donated blood at field hospitals.  In a September 2010 statement, the Veteran stated that he was told the disease can surface over 20 years after exposure; he contends that because he has never used intravenous drugs or received a blood transfusion, his only exposure to other people's blood was in the field in Vietnam (see Veteran's September 2010 statement in support of substantive appeal).  However, there is no competent medical evidence showing a link between the Veteran's alleged in-service risk factors concerning exposure to hepatitis C and his current diagnosis of hepatitis C.

Following service, there was no indication of abnormal liver function testing until 2005, or 36 years after separation from active duty service; there was no diagnosis of hepatitis C until 2009, or 40 years after separation from service.  Conceding, for purposes of this appeal only, the Veteran's allegation of exposure to the risk factors in service he has described, the absence of any competent evidence linking his hepatitis/liver disease to such factors, and the absence of documented complaints or treatment for hepatitis/liver disease for 36 years following separation from service, weigh persuasively against his claim.  The matter of a nexus between a recently diagnosed hepatitis C and any alleged risk factor during remote service is a complex medical question, beyond lay observation.  The Veteran has not presented any medical opinion or treatise evidence in support of his alleged theory of entitlement.  See Jandreau v, Nicholson, 492 F. 3d at 1377.  Accordingly, a preponderance of the evidence is against this claim and it must be denied.


ORDER

Service connection for a collapsed lung lobe with low blood oxygen, including as due to Agent Orange/herbicide exposure, is denied.

Service connection for pneumonia/pulmonary nodules is denied.

Service connection for hepatitis C is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


